ETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Moshe Pinchas on 7/27/22.

The application has been amended as follows: 

The abstract is being amended as follows:
A dose control device adapted to be removably mounted onto an exterior peripheral surface of an injectable drug delivery device, the drug delivery device including a substantially elongate drug delivery body, at least one injectable drug held by the body, the body having a distal and proximal extremity[.]The dose control device includes a first component configured to fit and substantially encase at least a portion of an exterior peripheral surface of the drug delivery device, and located at a proximal extremity of the drug delivery device; a second component configured to fit and substantially encase a corresponding remaining unencased portion of the exterior peripheral surface of the drug delivery device, and also located at a proximal extremity of the drug delivery device[.]The first component and the second component removably engage with each other to form a unit having a longitudinal bore that extends along a longitudinal axis of the drug delivery device, and in which bore the drug delivery device is encased between the first component and the second component.

Claim 1, line 3 is being amended as follows:
“-a body extending along a longitudinal axis and having a distal and [a] proximal extremity,”

Claim 1, line 17 is being amended as follows:
“component are configured to snugly fit the exterior peripheral surface of said body to preclude”

Claim 13 is being amended as follows:
13) 	The dose control device according to the body at the proximal extremity.

Claim 27, line 2 is being amended as follows:
“magnetic field detection means comprises at least first and second magnetometers, wherein the”

Claim 28, line 5 is being amended as follows:
“field is detected, and in response to detection of said predetermined value the dose control device is”

Claim 34, lines 3 is being amended as follows:
“delivery device compared to an injectable drug delivery device without said dose control device”

Allowable Subject Matter
Claims 1, 5-7, 11-15, 17-23, and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, though Groeschke et al. (US 2015/0018775, cited previously), Baran et al. (US 2015/0018770), and Krusell et al. (US 10,376,644) teach many of the limitations of claim 1 (see 2/25/22 Non-Final Rejection), the first component was interpreted as fastening member 32 + sliding member 40 of Groeschke. Applicant has amended claim 1 to require said first component and said second component are configured to snugly fit exterior peripheral surface of said body to preclude displacement of any portion of said first and second components relative to the body. Since the sliding member 40 of Groeschke is intended to slide/move, it cannot be said that Groeschke satisfies this new limitation with the same interpretation. There does not appear to be an obvious manner of modifying Groeschke, or any other prior art of record, to satisfy all of the limitations of claim 1.
Claims 5-7, 11-15, 17-23, and 25-34 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783